DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 5, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokutsu et al. (US Publication Number 2014/0204740, hereinafter “Tokutsu”).

4.	As per claims 1, 8, and 14, Tokutsu teaches a data transmission method, device and medium, wherein the method comprises: obtaining, by a transmit end (101, bus master transmits, figure 3, paragraphs 108 – 111), at least two to-be-transmitted packets, wherein the 5transmit end is coupled to a receive end (slave at the receiving 

5.	As per claims 5155 and 12, Tokutsu teaches a method and device, wherein a first port of the first NC has at least two interfaces, and an interface connected to the at least two interfaces on the first port is 5located on a second port of the second NC (the NC’s .  


Allowable Subject Matter
6.	Claims 3, 4, 6, 7, 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. Applicant argues the prior art does not teach an identifier indicates an order of the first interface among all the interfaces that send the at least two to-be-transmitted packets.
	With respect to the Applicant’s arguments the Examiner respectfully disagrees.  The packet handling of the prior art includes identification mechanisms in order to dictate the order based on a priority in a manner where the claim limitations do not preclude the prior art from functioning as necessitated. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Additionally elements of the specification paragraphs 4 and 34 – 43 that differentiate over the prior art would be advantageous to include in the body of the claim In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A – M are directed to first and second node controllers interfaced with CPUs that handle packet transmission and interfacing. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184